Citation Nr: 1127745	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-20 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for traumatic arthritis of the left knee, status postoperative anterior cruciate ligament (ACL) reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985, from March 1986 to March 1989, and from November 1990 to April 1991.  He also had active duty for training (ACDUTRA) in the Naval Air Reserve, including a period of ACDUTRA from October 5, 1989 to October 16, 1989.

 This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO denied service connection for traumatic arthritis, left knee, status postoperative ACL reconstruction.  In September 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006.

In September 2006, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In July 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a March 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran injured his left knee during service, there was no evidence of a left knee disability for several years after service and the only medical opinion on the question of whether there exists a medical relationship between current left knee disability and the Veteran's military service weighs against the claim.
CONCLUSION OF LAW

The criteria for service connection for traumatic arthritis of the left knee, status postoperative ACL reconstruction, are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, June 2004 and June 2005 pre-rating letters provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a left knee disability, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The September 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the June 2004 and June 2005 letters.  

Post rating, a March 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the November 2006 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of August 2004 and October 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the September 2006 DRO hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for a left knee disability is warranted.

As regards the October 2010 VA examination conducted pursuant to the Board's July 2010 remand, the Board notes that, while the Board instructed that the examination was to be conducted by a physician (M.D.), this examination was, in fact, performed by a physician assistant.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this case, the Board's instructions have been substantially complied with as the examiner, a physician's assistant, performed the requested review and offered an opinion with fully stated rationale, and because the opinion was consistent with the competent evidence of record.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's Naval Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Service connection may be presumed, for certain chronic diseases, such as arthritis,  which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a left knee disability must be denied. 

Here, there is evidence indicating that the Veteran injured his left knee during ACDUTRA.  An October 27, 1989 service treatment record reflects that the Veteran injured his left knee during ACDUTRA 2 weeks prior, while playing basketball.  The Veteran's service records indicate that he served a period of ACDUTRA from October 5, 1989 to October 16, 1989.  Thus, the Veteran's left knee injury appears to have occurred during ACDUTRA.  

Service treatment records reflect that his knee gave way and he heard a pop. 
The Veteran underwent arthroscopic surgery and ACL debridement in December 1989.  He also attended physical therapy through April 1990 for ACL insufficiency/laxity.  In an April 1990 treatment report, the examiner noted that the Veteran's physical therapy goals had been met.

In an August 1990 report of medical history, the Veteran denied any knee pain or problems.  He noted his history of knee surgery in December 1989.  Examination of the lower extremities was normal.  The examiner noted that there were no limitations following the Veteran's left knee surgery, and that there was no current left knee disability.

Subsequent to the October 1989 left knee injury and December 1989 surgery, the Veteran served an additional tour of active duty from November 1990 to April 1991.  

In a March 1992 report of medical history, the Veteran noted that he previously had knee surgery and that he experiences some pain and giving way of the left knee.

Post-service, the first documented medical evidence of a left knee disability was in 1997.  A June 1997 private treatment record from Dr. Burwell reveals that the Veteran injured his left knee in May 1997.  The Veteran reported that he slipped while walking to work.  The impression was ACL tear, left knee, with possible medial meniscal tear.  The physician noted that the Veteran previously had a left knee injury while playing basketball years ago, however, there were no residual problems associated with the knee due to the previous basketball injury.

An October 2002 treatment record from Dr. Schultz reflects that the Veteran slipped while getting out of his truck at work in September 2002.  The physician noted that the Veteran had a left knee arthroscopy for a meniscus repair done during service, but has not had any problems related to the previous injury and surgery.  The impression was a torn ACL, sprained medial collateral ligament (MCL), and probable medial meniscus tear.  Operative reports in the record demonstrate that the Veteran underwent surgery to repair his ACL and MCL in November 2002.

VA treatment records reflect evaluation and treatment for the left knee.  The Veteran's complaints of left knee pain are also documented in the VA medical records.

The Veteran underwent a VA joints examination in August 2004.  The Veteran reported that he injured his left knee when he stepped in a hole while on active duty and eventually had ACL surgery.  The examiner diagnosed the Veteran with postoperative left knee arthroscopy for medial meniscus tear and ACL debridement, postoperative ACL reconstruction, and moderate degenerative joint disease.  The examiner did not have any of the Veteran's medical records and offered no opinion as to a medical nexus between the veteran's current left knee disability and his in-service injury.  

The Veteran was afforded a VA examination in October 2010 to obtain a medical etiology opinion as to whether his current left knee disability was related to his left knee injury during service.  The Veteran reported that he injured his knee in-service while playing basketball.  The Veteran also reported a subsequent injury where he was walking to work and stepped in a hole.  He stated that following his in-service left knee surgery, his knee continued to cause pain.  He indicated a subsequent left knee injury during service when he came under a scud missile attack during Desert Storm, but denied treatment for this injury.  Following his final period of active duty, he reported that his left knee continued to cause problems, although he did not seek medical treatment.  The examiner's impression was left arthroscopic ACL debridement in 1989 (no functional limitations) and left knee arthroscopic repair medial meniscus, ACL reconstruction in 2002, with residual traumatic arthritis and moderate functional limitation.  The examiner opined that it was less likely as not that the Veteran's residual traumatic arthritis status post ACL reconstruction and arthroscopic medial meniscus repair are caused by or the result of an injury while on active military duty. 

In a June 2004 statement and during the October 2010 VA examination, the Veteran reported that his knee had never stopped hurting from the time he had left knee surgery during service.  As regards the Veteran's assertions of a continuity of left knee symptomatology since service, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Here, however, the Veteran's assertions that he has had continuous left knee pain since service-made in connection with a claim for monetary benefits-are contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  On the question of whether the Veteran has experienced left knee pain since service, the Board accepts as most persuasive the Veteran's contemporaneous statement denying any residual knee limitations or disability.  The Board also points out that, as reflected in various post service medical records (in particular, private treatment records from June 1997 and October 2002), the Veteran denied any residual problems associated with his in-service left knee injury and surgery. 

The Board also notes that, notwithstanding the Veteran's assertions, the post-service evidence reflects no documented indication of a left knee disability for over 6 years after active military service, when the Veteran slipped and injured his left knee.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the only medical opinion to address the etiology of the current left knee disability-that of the October 2010 VA examiner-is adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner also considered the Veteran's assertions regarding his in-service left knee injury and subsequent symptomatology.  The examiner opined that it was least likely that the Veteran's current left knee disability was related to his in-service left knee injury.  The examiner provided a rationale for his opinion; stating that the Veteran was capable of deployment from November 1990 to April 1991 (following his left knee injury and surgery), and there was no evidence of chronicity or continuity of left knee symptoms.  In fact, there is no medical evidence of a post-service left knee disability until intervening left knee injuries in 1997 and 2002.  Significantly, this opinion is consistent with the other medical evidence of record.  In particular, private treatment records evaluating the Veteran's subsequent left knee injuries in 1997 and 2002 reflect that he did not suffer any residual problems from his in-service left knee injury and surgery.

Under these circumstances, the Board accepts the October 2010 VA examiner's opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the weight to be attached to medical evidence is within the province of the Board).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, supports a finding that there exists a medical nexus between current disability and service.  

Furthermore, to whatever extent assertions of the Veteran and/or his representative are offered in an attempt to establish that there exists a medical nexus between the Veteran's current left knee disability and service, such attempt must fail.  The matter of medical etiology of current left knee disability upon which the claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that service connection for a left knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for traumatic arthritis of the left knee, status postoperative ACL reconstruction, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


